Citation Nr: 0736175	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-11 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating in excess of 20 
percent for left knee disorder, with degenerative changes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from March 1954 to March 
1956.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran is seeking an increased disability rating in 
excess of 20 percent for his service-connected left knee 
disorder with degenerative changes.  He alleges that this 
condition is manifested by severe instability, restricted 
range of motion and functional loss.  

Based upon its review of the veteran's claims folder, the 
Board finds there is a further duty to assist the veteran 
with his claim herein.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  

In the Informal Brief Hearing Presentation, the veteran's 
representative argues that the current medical evidence of 
record does not provide an adequate basis from which to 
render a decision in this matter.  First, the veteran's 
representative argues that the evidence of record fails to 
provide sufficient detail from which to ascertain the current 
level of lateral instability in the veteran's left knee.  
Specifically, the VA examination for joints, performed in 
September 2004, noted that there was instability in the left 
knee.  If failed, however, to provide any meaningful details 
to ascertain whether this was lateral instability, and 
whether this instability was slight, moderate or severe in 
nature.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007).  
In addition, the veteran's representative correctly points 
out that the VA examination for joints failed to indicate 
whether there was any pain in the left knee upon extension, 
and whether there is any additional loss of motion on 
repetitive use.  Finally, the veteran's representative argues 
that the VA examiner based his examination upon findings of 
an x-ray examination of the left knee performed in June 1998, 
which showed only minimal degenerative changes on the left 
knee.  However, the evidence of record at the time of the 
examination includes a private physician's statement, dated 
in August 2004, which noted that x-ray examination of the 
left knee revealed joint space narrowing with bone on bone 
interaction indicative of severe arthritic disease.  Under 
these circumstances, the Board finds that an additional VA 
examination to determine the current severity of veteran's 
service-connected left knee disorder with degenerative 
changes is warranted.  

The veteran's representative argues that additional medical 
information concerning the veteran's left knee disorder is 
available from the Yale Community Health Center.  In 
addition, the September 2004 VA examination for joints noted 
that the veteran's medical records were revealed pursuant to 
the examination.  However, that no such treatment reports are 
of record.  Under these circumstances, the Board finds that 
additional medical treatment records, which are relevant to 
the appeal herein, appear to be available in this matter.  
Thus, an additional attempt to obtain all available treatment 
records in this case is necessary.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
concerning his left knee disorder with 
degenerative changes since June 2004.  
Based on his response, the RO must 
attempt to procure copies of all records 
which have not previously been obtained 
from identified treatment sources, to 
include complete treatment records from 
L. Gerdom, PA-C and the Yale Community 
Health Center, and all relevant treatment 
records from the Saginaw VA Clinic.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

2.  Thereafter, the RO must schedule the 
veteran for the appropriate examination 
to determine the severity of his service-
connected left knee disorder, with 
degenerative changes.  The claims file, 
along with all additional evidence 
obtained pursuant to the instructions 
above, must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All indicated 
tests and studies, to include x-rays and 
other diagnostic procedures deemed 
necessary, must be conducted.  The 
examiner must provide the range of 
motion, in degrees, of the veteran's left 
knee.  In addition, the examiner must 
identify whether any instability in the 
left knee is identified, and indicate 
whether any such instability is slight, 
moderate or severe.  Then, after 
reviewing the veteran's complaints and 
medical history, the examiner must render 
an opinion as to the extent to which the 
veteran experiences functional impairment 
due to his left knee disorder to include 
as due to weakness, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, etc.  A complete 
rationale for all opinions must be 
provided.  The report prepared must be 
typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the RO must readjudicate 
the veteran's claim on appeal, to include 
separate evaluations due to arthritis 
and/or separate evaluations for 
limitation of motion, to include separate 
evaluations for any limitation of 
extension and flexion of the left knee.  
If the claim remains denied, the RO must 
provide the veteran and his 
representative with a supplemental 
statement of the case, and give them an 
opportunity to respond, before the case 
is returned to the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

